Lowe, J.
*2612. Railroads: injunction. *260Although this case is somewhat different in its facts and form of proceeding, yet it involves the same *261principle or question adjudicated and settled in the case of
Henry v. The Dubuque & Pacific Railroad Company, 10 Iowa, 540; Boston & Lowell Railroad Corporation v. Salem & Lowell Railroad Company and others, 2 Gray, 1; Horton v. Hoyt et al., 11 Iowa, 496. Upon the authority of these cases, and the reasoning therein contained, the decree below in this case will be
Affirmed.